DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over D’ulisse (US 3477453) in view of Robinson (US 5172712).
Regarding claim 1, D’ulisse teaches a plant cover device comprising: an enclosure comprising an upper end (see figure 1 below), a lower tubular end opposite said upper end (see figure 1 below), and a medial seam coupling said upper end and said lower tubular end (see figure 1 below), said upper end comprising a plurality of panels coupled together to partially define a plant- receiving cavity therein (see figure 1 below), each of said plurality of panels having a major mesh surface (col. 2, ll. 28-30), and a panel seam extending along a peripheral edge of said major mesh surface (fig. 1), adjacent panels being coupled together at respective panel seams (fig. 1), said lower tubular end comprising a major mesh surface and having a first end and a second end opposite said first end, said first end being coupled to said medial seam, said lower tubular end also partially defining the plant-receiving cavity therein (see figure 1 below), and a pole extending vertically from a surface to an apex of said enclosure (pole 14) but fails to teach a curved flexible support carried by said medial seam. However, Robinson teaches a curved flexible support carried by said medial seam (flexible cord 22, col. 2, ll. 47-53). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify D’ulisse’s cover with a passageway and cord as taught by Robinson to allow the cover to be used with various sized umbrellas.
Regarding claim 2, D’ulisse as modified by Robinson teaches the invention substantially as claimed and D’ulisse further teaches wherein each of said plurality of panels comprises a pentagon-shaped panel (fig. 1).
Regarding claim 3, D’ulisse as modified by Robinson teaches the invention substantially as claimed and D’ulisse further teaches wherein each of said plurality of panels comprises a triangle-shaped section, and a rectangle shaped section coupled to said triangle-shaped section, the respective triangle-shaped sections of said plurality of panels defining the apex of said enclosure and an uppermost portion of the plant-receiving cavity (see figure 1 below).

    PNG
    media_image1.png
    888
    1025
    media_image1.png
    Greyscale

Regarding claim 4, D’ulisse as modified by Robinson teaches the invention substantially as claimed and D’ulisse further teaches wherein said second end of said lower tubular end comprises a solid section at a lowermost end of said lower tubular end (edging 23, see figure 1 above).
Regarding claim 5, D’ulisse as modified by Robinson teaches the invention substantially as claimed and D’ulisse further teaches wherein said solid section is opaque to visible light radiation and waterproof (col. 2, ll. 24-27 and 30-33, heavy canvas is opaque and known to be a waterproof material).
Regarding claim 7, D’ulisse as modified by Robinson teaches the invention substantially as claimed and Robinson further teaches wherein said curved flexible support comprises a loop-shaped support (fig. 4, cord 22 is looped).
Regarding claim 9, D’ulisse as modified by Robinson teaches the invention substantially as claimed and Robinson further teaches wherein said medial seam comprises an annular sleeve; and wherein said curved flexible support is carried within said annular sleeve (col. 2, ll. 47-49, fig. 1).
Regarding claim 10, D’ulisse as modified by Robinson teaches the invention substantially as claimed and D’ulisse further teaches wherein each mesh surface comprises a plurality of mesh openings (col. 2, ll. 28-30) but fails to teach each opening having a diameter of less than 300um. It would have been an obvious matter of design choice to have each opening have a diameter of less than 300um, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, D’ulisse teaches a plant cover device comprising: an enclosure comprising an upper end (see figure 1 below), a lower tubular end opposite said upper end (see figure 1 below), and a medial seam coupling said upper end and said lower tubular end (see figure 1 below), said upper end comprising a plurality of pentagon-shaped panels coupled together to partially define a plant- receiving cavity 
Regarding claim 12, D’ulisse as modified by Robinson teaches the invention substantially as claimed and D’ulisse further teaches wherein each of said plurality of pentagon-shaped panels comprises a triangle-shaped section, and a rectangle shaped section coupled to said triangle-shaped section, the respective triangle-shaped sections of said plurality of panels defining the apex of said enclosure and an uppermost portion of the plant-receiving cavity (see figure 1 above).
Regarding claim 13, see claim 5 above.
Regarding claim 15, see claim 7 above.
Regarding claim 17, see claim 10 above.
Regarding claim 18, D’ulisse teaches a plant cover device comprising: forming an enclosure comprising an upper end (see figure 1 below), a lower tubular end opposite the upper end (see figure 1 below), and a medial seam coupling the upper end and the lower tubular end (see figure 1 below), the upper end comprising a plurality of panels coupled together to partially define a plant- receiving cavity therein (see figure 1 below), each of the plurality of panels having a major mesh surface (col. 2, ll. 28-30), and a panel seam extending along a peripheral edge of the major mesh surface (fig. 1), adjacent panels being coupled together at respective panel seams (fig. 1), the lower tubular end comprising a major mesh surface and having a first end and a second end opposite the first end, the first end being coupled to the medial seam, the lower tubular end also partially defining the plant-receiving cavity therein (see figure 1 below), and providing a pole to extend vertically from a surface to an apex of the enclosure (pole 14) but fails to teach a curved flexible support carried by the medial seam. However, Robinson teaches a curved flexible support carried by a medial seam (flexible cord 22, col. 2, ll. 47-53). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify D’ulisse’s cover with a passageway and cord as taught by Robinson to allow the cover to be used with various sized umbrellas.
Regarding claim 19, see claim 2 above.
Regarding claim 20, see claim 3 above.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D’ulisse  in view of Robinson, as applied to claim 1 above, further in view of Dubinsky (US 53490469).
Regarding claims 6 and 14, D’ulisse as modified by Robinson teaches the invention substantially as claimed but fails to teach wherein said second end of said lower tubular end comprises a drawstring coupled at a lowermost end of said lower tubular end. However, Dubinsky teaches a drawstring coupled at a lowermost end (drawstring 44, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify D’ulisse’s cover with a drawstring as taught by Dubinsky to maintain the device in a compact closed configuration for storage and/or transportation.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over D’ulisse  in view of Robinson, as applied to claim 1 above, further in view of Transeau (US 3441037).
Regarding claims 8 and 16, D’ulisse as modified by Robinson teaches the invention substantially as claimed but fails to teach wherein said curved flexible support comprises a single piece flexible rod. However, Transeau teaches a mesh cover comprising a curved flexible support rod inserted into a seam (col. 7, ll. 5-10, rod 93 is inserted into hem 92). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify D’ulisse’s seam with a rod as taught by Transeau to provide added support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647